Citation Nr: 1539737	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-11 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability, currently rated 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In July 2012, the Board remanded the claim for additional development.  Service connection for a psychiatric disability was also denied and the claim regarding a psychiatric disability is no longer before the Board.


FINDING OF FACT

A service-connected low back disability has not manifested forward flexion less than 60 degrees, combined range of motion less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, or incapacitating episodes of at least two weeks during any 12-month period during the appeal.


CONCLUSION OF LAW

An increased rating greater than 10 percent for a low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2015).  Notice should be provided before initial adjudication of the evidence necessary to substantiate the benefit sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Generic rather than specific notice of substantiation is required for increased ratings.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice of how a rating and an effective date will be assigned if the benefit sought is granted should be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor the representative has alleged a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A July 2008 letter set forth the general criteria for establishing an increased rating, the evidence required, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  That was prior to initial adjudication in a September 2008 rating decision.  A January 2009 letter reiterated how ratings are assigned and set forth some of the specific criteria for establishing an increased rating for a spinal disability.  

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  That includes aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c) (West 2014); 38 C.F.R. § 3.159(c)(1-3) (2015).  A VA medical examination also must be provided or a VA medical opinion procured when necessary in order to make a decision.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records have been obtained by VA.  No private treatment records have been obtained by VA because neither the Veteran nor representative has identified any.  Only one such record of relevance has been submitted by them.  Pursuant to the remand, a formal finding of unavailability was made in May 2013 with respect to documentation of a March 2009 VA medical examination.  By all appearances, it never occurred, an no record is available.  The Veteran underwent examinations in September 2008 and in May 2013.  Both included review of the claims file and an interview and physical assessment.  The Veteran alleged that the former examination was rushed and incomplete in November 2008, but the report of it shows that complete findings were made notwithstanding its duration.  The determination made herein is fully informed by it and the later examination.  Therefore, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Neither the Veteran nor his representative has identified any necessary notice or assistance development that has not been completed.  No uncompleted necessary development is apparent from review of the claims file.  The Board thus finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There has been substantial compliance with the Board's remand, as is required.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, adjudication may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating

Several rules govern the Board in making determinations on claims.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By lay evidence, reference is made to evidence from one who is not a medical professional.  The Veteran is a lay person because there is no indication he has any medical background.  His reports concerning symptoms and their effects are competent because they are personally experienced by him.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, plausibility, bad character, malingering, desire for monetary gain, and witness demeanor. Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Here, the Veteran is credible because none of those factors is significant.  He is interested because of the potential for increased ratings, which may lead to increased monetary gain in the form of compensation benefits, but his reports are plausible and consistent with one another and the medical evidence.

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6 (2015).  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2 (2015).  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  Different ratings may be assigned for different periods of time, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration must be given to when the increase occurred.  The period in question for an increased rating, as opposed to an initial increased rating, begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59 (2015).  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45 (2015).  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected low back disability initially was rating under Diagnostic Code 5237 and now is rated under Diagnostic Code 5010.  Diagnostic Code 5237 addresses lumbosacral strain.  Diagnostic Code 5010 addresses arthritis due to trauma substantiated by X-ray findings.  38 C.F.R. § 4.71a (2015).  However, the Diagnostic Code used depends on medical history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change is permissible if explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The only exception is a protected rating, one in effect for 20 or more years.  38 C.F.R. § 3.951(b) (2015); Murray v. Shinseki, 24 Vet. App. 420 (2011).  The Veteran's 10 percent rating went into effect in September 2004, approximately 11 years ago.  All potentially applicable Diagnostic Codes shall be taken into account for the entire period since an explained change is permissible.

Diagnostic Code 5010 is used for rating degenerative arthritis.  Degenerative arthritis established by X-ray findings is the subject of Diagnostic Code 5003.  That Diagnostic Code calls in turn for rating on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joints involved.  If that results in a 0 percent rating, a 10 percent rating is assigned under Diagnostic Code 5003 for each major joint or group of minor joints affected by limitation of motion.  That limitation must be objectively confirmed by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  Ratings based on arthritis cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

Diagnostic Codes 5235 through 5242 concern vertebral facture or dislocation, sacroiliac injury and weakness, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, spinal fusion, and degenerative arthritis of the spine respectively.  Each calls for rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  For the thoracolumbar spine, a 10 percent rating is warranted when forward flexion is greater than 60 degrees but not greater than 85 degrees, combined range of motion is greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness is present but does not result in abnormal gait or abnormal spinal contour, or there is a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  A 40 percent rating is warranted when forward flexion is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  The maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

Normal range of thoracolumbar motion is from 0 to 90 degrees forward flexion and from 0 to 30 degrees otherwise for a total of 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), Plate V (2015).  A separate rating is to be assigned under the appropriate Diagnostic Codes for each associated objective neurologic abnormality.  That includes, but is not limited to, bowel impairment or bladder impairment.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  

Diagnostic Code 5243 is used for intervertebral disc syndrome (IVDS).  It calls for rating under either the General Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever is higher.  Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months merit a 10 percent rating under the IVDS Formula.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A total duration of at least four weeks but less than six weeks results in a rating of 40 percent, while the maximum 60 percent rating is awarded when it is at least six weeks.  38 C.F.R. § 4.71a, IVDS Formula (2015).  An incapacitating episode is a period of acute signs and symptoms that requires treatment and bed rest prescribed by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1) (2015).

The Board finds that an increased rating for a service-connected low back disability is not warranted under the General Formula.  Specifically, an increase to the next highest rating of 20 percent is not warranted.  There is no indication of forward flexion greater less than 60 degrees or of combined range of motion less than 120 degrees.  At both the September 2008 and May 2013 VA medical examinations, the Veteran's forward flexion initially and after repetitive use was to 90 degrees.  His combined range of motion initially and after repetitive use was to 240 degrees at the former examination.  It was to 230 degrees initially and after repetitive use at the latter examination.  The Veteran experienced some pain during motion in various directions at each examination.  However, painful motion does not constitute limited motion.  Mitchell v. Shinseki, 25 Vets. App. 32 (2011).  The Board has considered the limitation of motion due to pain and other factors.  However, the Veteran's pain did not limit motion to the specified level for a higher rating.  Neither did stiffness and tightness, which was reported by him along with pain.

At both VA medical examinations, the Veteran reported flare-ups.  He indicated having a severe flare-up for one or two days every month or two due to walking too far, lifting or carrying, or driving too long at the September 2008 examination.  He further noted that he had to go home from work early about once every three months due to pain.  The Veteran indicated having flare-ups usually after a long day at work or first thing in the morning but also due to prolonged sitting to include driving, prolonged standing, and lifting wrong at the May 2013 examination.  At both examinations, he admitted taking over the counter pain medication.  Neither was during a flare-up.  Neither forward flexion nor combined range of motion during a flare-up was estimated at either.  The Veteran also did not do so.  Instead, he seemingly discussed only an increase in his pain.  Increased pain can cause more limitation of motion than normal, but it is reiterated that painful motion is not limited motion.  To conclude that forward flexion decreases or combined range of motion decreases to the specified level during flare-ups thus would be pure speculation.  Such is insufficient for rating purposes.  38 C.F.R. § 3.102 (2015).

There lastly is no indication of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  At the September 2008 VA medical examination, muscle spasm and guarding were not found.  The Veteran's gait was normal, and he did not have any abnormal spinal curvatures.  Muscle spasm and guarding also were not found at the May 2013 VA medical examination.  The Veteran's gait was normal at an April 2008 VA Agent Orange medical examination and a July 2008 VA treatment record.  He denied balance and ambulation problems in a June 2008 private treatment record.  The Veteran reported that the way he was walking caused problems in a March 2011 VA treatment record.  However, his gait abnormality was not attributed to muscle spasm or guarding resulting from a low back disability.  Reference was made to his knees in causing the gait disturbance.

Next, the Board finds that an increased rating for a low back disability cannot be awarded under Diagnostic Code 5010.  X-rays taken for the September 2008 and May 2013 VA medical examination showed degeneration or degenerative changes to his lumbar spine.  Therefore, arthritis was documented by X-ray.  Yet the lumbar vertebrae are considered one group of minor joints.  38 C.F.R. § 4.45(f) (2015).  A 10 percent rating is the highest possible under Diagnostic Code 5003, which makes it the highest possible rating under Diagnostic Code 5010 as well.  Ratings under Diagnostic Codes 5003 and 5010 cannot be combined with a rating for limitation of motion of the same joint, such as under the General Rating Formula for Diseases and Injuries of the Spine.  Since that is the rating currently in effect, it is unnecessary to proceed with a discussion of whether the criteria for rating under these Diagnostic Codes are met.

The Board additionally finds that no separate rating is warranted under the General Formula for an objective neurologic abnormality associated with the Veteran's service-connected low back disability.  There is no indication of bowel impairment or bladder impairment, whether associated or not.  Each was denied by the Veteran at the September 2008 VA medical examination.  He also denied them in a June 2008 private treatment record, and neither was found at the May 2013 examination.  Erectile dysfunction also was denied by the Veteran at the September 2008 examination.  It was not referenced otherwise.  With respect to radiculopathy or sciatica, the Veteran reported some symptoms like radiation of his pain to his legs at both examinations.  Yet he denied other symptoms such as numbness then and in the private treatment record.  Further, no objective findings are of record of any ratable neurologic disability due to the service-connected back disability.  Muscle strength, reflexes, and sensation in the lower extremities all were normal at each examination.  There was no muscle atrophy, and the straight leg/Lasegue's test was negative.  Other neurologic abnormalities have not been mentioned.

Lastly, the Board finds that an increased rating for the Veteran's service-connected low back disability cannot be awarded under the IVDS Formula.  Specifically, even an increase to the next highest rating of 20 percent is not warranted.  The VA medical examinations are in conflict as to whether or not IVDS is present, with the September 2008 examination indicating in the negative and the May 2013 examination indicating in the affirmative.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he has IVDS.  However, there is no indication of incapacitating episodes of at least two weeks in any 12-month period during the period on appeal.  There never has been an indication of any incapacitating episodes of any duration.  They were not mentioned at the September 2008 examination, and they were denied at the May 2013 examination.  Neither VA treatment records nor the private treatment record document that the Veteran sought emergency medical attention for his back.  Neither documents that bed rest was prescribed by medical personnel.

Consideration has been given to reasonable doubt overall and the assignment of a staged rating in making each of the above findings.  However, the preponderance of the evidence is against an increased rating for a service-connected low back disability.  The  preponderance of the evidence is also against the assignment of any separate rating..  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating is not assigned because each of the above findings applies to the entire period on appeal.  In sum, the Veteran's claim as it pertains to his low back disability is denied because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an alternative to assigning a rating under the Rating Schedule, a higher rating may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  That includes the impact of each disability and the combined impact of them all.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It then must be determined whether there are other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  Referral finally must be made for extraschedular rating consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Only one of the Veteran's service-connected disabilities is at issue, so there is no combined impact for consideration.  Neither the Veteran nor representative has argued for an extraschedular rating for the service-connected low back disability.  The Board finds that this disability is not unusual or exceptional because it is reasonably described by the schedular criteria.  A rating has been assigned based on the impact of symptoms to include limited motion regularly and during flare-ups, the presence of gait abnormalities, abnormal spinal contour, as well as associated objective neurologic abnormalities, and the duration of incapacitating episodes.  The Veteran's symptoms plus their resultant impact thus have been taken into consideration.  

Of note is that all of the Veteran's symptoms have been taken into account.  Differentiating symptoms of a disability that is service-connected from those of a disability that is not indeed must be medically based.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  Here, there is no such differentiation.  Of additional note is that some of the Veteran's symptoms are not set forth in the schedular criteria, but that does not render them inadequate.  He has reported that his symptoms essentially have the collective effect of restricting movements.  Specifically, he has reported in that he has trouble with prolonged sitting, driving, and walking as a result of the symptoms.  That occurs particularly in the morning.  Mild to moderate effects on the Veteran's ability to exercise, do chores, and engage in sports and recreation were found at the September 2008 VA medical examination.  That is typical, not unusual or exceptional, for an individual with a low back disability.

Because the rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted.  Discussion of whether there are related factors therefore is unnecessary.  Even if the criteria were inadequate, however, referral still would not be warranted because those factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized for the low back disability.  There also is no indication of marked interference with employment beyond that already contemplated by the schedular ratings.  The Veteran reported working full time as a helicopter mechanic at the September 2008 VA medical examination.  He also reported having to leave work early only once every three months.  That is a total of less than a week in any 12-month period.  His low back disability was determined not to have significant effects on his occupation at that examination.  At the May 2013 examination, it similarly was determined not to have an impact on his ability to work.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

When an initial increased rating or an increased rating is sought, entitlement to a TDIU due to the disability or disabilities involved must be considered part and parcel to the claim if such is expressly raised by the Veteran or representative or is otherwise reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to a disability or disabilities that are service-connected, but rated less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16 (2015).  

Neither the Veteran nor representative has contended that the service-connected low back disability is so severe that it makes him unable either to secure or maintain work.  There otherwise is no indication of unemployability.  The Veteran indicated that he was employed full-time as of the September 2008 VA medical examination.  There is no indication of any change to his employment status since then.  Therefore, consideration of a TDIU as part of this claim is not warranted.


ORDER

Entitlement to an increased rating, greater than 10 percent, for a service-connected low back disability is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


